Exhibit 10.7

 

Base Salaries of Named Executive Officers of the Registrant

 

As of September 30, 2005, the following are the base salaries (on an annual
basis) of the named executive officers (as defined in Item 402 (a)(3) of
Regulation S-K) of Old Point Financial Corporation:

 

Robert F. Shuford
Chairman, President & Chief Executive Officer
Old Point Financial Corporation

   $ 225,000

Louis G. Morris
Executive Vice President/OPNB
Old Point Financial Corporation

   $ 190,000

Cary B. Epes
Senior Vice President/Business Development & Lending
Old Point Financial Corporation

   $ 136,000

Margaret P. Causby
Senior Vice President/Risk Management
Old Point Financial Corporation

   $ 136,000

Laurie D. Grabow
Chief Financial Officer & Senior Vice President/Finance
Old Point Financial Corporation

   $ 120,000